Title: From Thomas Jefferson to Ernst Frederick Guyer, 8 January 1793
From: Jefferson, Thomas
To: Guyer, Ernst Frederick



Sir
Philadelphia Jan. 8. 1793

I am really sorry that I cannot, by the advance of 600 Dollars enable you to set up the Type-founder’s business: but it is entirely out of my power for reasons respecting my private affairs which need not be explained. Your wish to set out on a plan which would require capital, but would produce profit in proportion, is natural to a young artist. I wish you may be able to do it: but you will surely not be discoraged should the ordinary course of young artists prove to be yours, that of struggling against difficulties, and having patience till time, industry and talents can enable them to set up for themselves. I am with wishes for your success Sir your most humble servt

Th: Jefferson

